Citation Nr: 1438176	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.

2.  Entitlement to service connection for hypetension, including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to the Type II Diabetes Mellitus.

4. Entitlement to service connection for pancreatitis, including as secondary to the Type II Diabetes Mellitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There was an additional claim for service connection for coronary artery disease also on appeal, but it was granted in a May 2011 rating decision by the RO.  The Veteran did not in response separately appeal the assigned rating or effective date; therefore, that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher initial rating and earlier effective date since these are "downstream" issues from his original claim for service connection).

There is nonetheless an outstanding hearing request concerning his remaining claims that are still at issue before the Board, so they are being remanded to the Agency of Original Jurisdiction (AOJ) rather than immediately decided.



REMAND

While the Veteran's November 2009 substantive appeal to the Board (on VA Form 9) indicated he did not want a hearing regarding these claims, an attached form indicated otherwise - that he instead wanted a videoconference hearing before the Board.  His representative since has filed an August 2014 motion to remand this case based on the continuing desire for this videoconference hearing.  The Veteran has a right to this hearing before deciding his appeal of these claims.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991)).  See also 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a) and (e), 20.704 (2013).

Accordingly, these claims are REMANDED for the following action:

Schedule a videoconference hearing before the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing.  Put a copy of this notification letter in the claims file.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



